                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

ANTHONY DONTE DIXON,

                                                JUDGMENT IN A CIVIL CASE
      Plaintiff,
                                                         17-cv-650-wmc
v.


THE STATE OF WISCONSIN, JEFFERY
KRAMERS, PORSHUA LAWAND, and
PATRICK WAIT,

      Defendants.




      This action came for consideration before the court with District Judge
William M. Conley presiding. The issues have been considered and a decision has
been rendered.



      IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case with prejudice.

           /s/                                                10/26/2018

          Peter Oppeneer, Clerk of Court                         Date
